Per Curiam.

This court is not bound by the law of the ease as it may have been established by earlier decisions at Special Term (Walker v. Gerli, 257 App. Div. 249). The three causes of action are legally sufficient. (Silverman v. Bob, 253 App. Div. 303; Valdes v. Larrinaga, 233 U. S. 705.) The orders entered on May 19, 1947, and May 20, 1947, granting the respective motions to dismiss the third amended complaint, and the judgment entered thereon, are unanimously reversed, with costs to the appellant, and the motions denied, with leave to the above-named defendants to answer within twenty days after service of a copy of order with notice of entry thereof, on payment of said costs.
Appeal from order entered May 20, 1947, recalling and refusing plaintiff’s counterorder, dated"and"entered"Miy 19," 1947," unanimously dismissed.
Peek, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ., concur.
Orders entered May 19, 1947, and May 20, 1947, granting the respective motions of defendants-respondents to dismiss the third amended complaint, and the judgment entered thereon, unanimously reversed, with costs to the appellant, and the motions denied. Appeal from order entered May 20, 1947, recalling and refusing plaintiff’s counterorder, dated and entered May 19, 1947, unanimously dismissed. [See.273 App. Div. 758.]